UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6653


WILLIAM EUGENE WEBB,

                Plaintiff – Appellant,

          v.

JOE DRIVER, Warden; MR. MARTINEZ,           Acting Warden; MR.
ORSOLITS, Assoc. Warden, DR. JORGES         VAZQUEZ; DR. HERMAN
BRANSON; DR. RICHARD RAMIREZ,

                Defendants – Appellees,

          and

MR. GREENWALL, Food Service Administrator;             MS.   DEBRA
BRADLEY, Supervisor of Education; HAROLD BOYLES,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:07-cv-00062-JPB)


Submitted:   January 17, 2013               Decided:   January 24, 2013


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Eugene Webb, Appellant Pro Se.         Alan McGonigal,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               William Eugene Webb appeals from the jury’s verdict

for Defendants in his Bivens v. Six Unknown Named Agents of Fed.

Bureau    of    Narcotics,          403 U.S. 388    (1971)         suit,       finding       that

Defendants were not deliberately indifferent to Webb’s medical

needs     regarding           his    hernia.               Webb       also       appeals         various

preliminary district court orders.                          We have reviewed the record

and     find       no     reversible        error.                Accordingly,              we    affirm

substantially           for   the    reasons       stated         by       the    district        court.

Webb v. Driver, No. 3:07-cv-00062-JPB (N.D.W. Va. July 8, 2011;

July 29, 2011; Aug. 9, 2011; Jan. 18, 2012).                                      In addition, we

briefly       consider         certain      of        Webb’s          appellate             claims     not

addressed in detail by the district court.

               Webb      challenges       the     district            court’s      denial        of    his

request for an interlocutory appeal regarding the performance of

his appointed attorney.               A district court may certify for appeal

an order not otherwise appealable should the court find that

there    is    a    controlling           issue       of    law       on     which      there        is    a

difference         of    opinion      and       that        an    immediate            appeal        would

materially advance the ultimate termination of the litigation.

28 U.S.C. § 1292(b) (2006).                 As an initial matter, Webb provides

no    authority         supporting    the       conclusion            that       the    denial        of   a

request    for      an    interlocutory           appeal         is    itself          an    appealable

order.     Moreover, even if it were, the order at issue does not

                                                  3
satisfy the requirements of § 1292(b).                       There is no difference

of opinion on the question of whether an indigent litigant has a

constitutional right to assistance of counsel in a civil suit.

See Sanchez v. United States, 785 F.2d 1236, 1237 (8th Cir.

1986).     Further, an immediate appeal would likely not have had

an effect on the timeline of the litigation, as Webb shows no

likelihood      that    he   would    have       succeeded      in   an   interlocutory

appeal.    Accordingly, the district court did not err in denying

Webb’s request for an interlocutory appeal.

            Next,       Webb    challenges         the       exclusion     of     certain

documents as irrelevant.              While the order Webb cites in his

informal brief does not provide any reasoning or describe the

documents excluded, Webb claims in his informal brief that the

district court erred in excluding evidence of his acid reflux

disease    (“GERD”),     as    well   as     his      “actual    hernia    and    scars.”

However,    although     Webb    contends        on    appeal    that     his   GERD   was

related    to    his    hernia,      he    failed       to   provide      any    evidence

connecting      the    two   conditions      in       district    court.        Moreover,

regarding his scars, Webb failed to show any medical evidence of

permanent damage, rendering his present appearance irrelevant.

As such, Webb has failed to show any abuse of discretion by the

district court.        See United States v. Johnson, 617 F.3d 286, 292

(4th Cir. 2010) (providing standard of review).



                                             4
             Without citing any specific motions or orders, Webb

challenges        the    district     court’s    failure       to   investigate         his

allegations that Defendants were retaliating against him during

the pendency of his case.               In one of his motions, Webb claimed

that prison officials were arranging for prisoners to assault

him and that he had been denied postage and legal resources.

The district court required the United States Attorney’s office

to   “make   the        necessary     arrangements       to    provide    the    pro     se

plaintiff with sufficient postage and photocopy capabilities.”

             At trial, Webb complained about his treatment in his

then-current Mississippi prison.                  The district court informed

Webb that it had no control over prisons located outside the

Northern District of West Virginia.                     The court noted that it

would   entertain        motions     should     Webb    need    additional       time    or

assistance    with       prosecuting     his     case    but    that     it    would    not

otherwise get involved.              On appeal, Webb presents his claim in a

conclusory manner and does not provide any evidence that the

conditions    of        which   he    complained       were    orchestrated      by     the

Defendants.        Further, he does not aver that Defendants’ alleged

retaliation prejudiced his case.

             We     conclude     that,    even     assuming      for     the    sake     of

argument that the district court was under some sort of duty to

investigate, any failure to do so is irrelevant to the issues in

this case.         Webb is free to bring another suit addressing his

                                           5
mistreatment during the time of the pendency of this case should

he believe that such treatment violated his rights.                        However,

absent      any   allegations       that   Defendants’    actions    impacted      his

instant suit, his assertions of retaliation have no bearing on

his appeal.

              Finally, Webb challenges the district court’s recess

of ten days in the middle of the trial, its refusal to question

the jury upon their return to ensure that their integrity was

not breached, and the court’s refusal to permit the jury to have

transcripts       of   Defendant      Orsolits’     testimony     even   though    the

jury requested them.               Webb provides no details or cites to the

record, he fails to show how the transcripts would have altered

the jury’s verdict, and he fails to make any showing that the

jury was compromised.

              Our review of the record shows that the court had to

recess the trial based upon another, previously scheduled trial.

Moreover, it appears that the court believed the trial would be

over   in    three     days,   making      any   recess   unnecessary,     but    that

instead Webb took three days to present his case.                    Our review of

the transcript reveals that Webb’s pro se case was presented in

a lengthy and repetitive manner.                   In fact, the jury requested

that   the    court     put    a    time   limit   on   closing   arguments.        In

addition, Webb did not object to the recess.



                                            6
              Based      on    our     review          of    the      record,        the     district

court’s recess of ten days, while not ideal for the presentation

of     Webb’s    case,        was    not        intentional           and     resulted           from    a

lengthier        trial        than        the     parties          anticipated.                   Webb’s

allegations of prejudice are merely speculative, and he provides

no specifics as to items or details that would be hard for the

jury to remember.             Likewise, he proffers nothing to support his

assertions       that    the     jury      was        compromised           during    the        recess.

Finally,      Webb      failed       to    object           to   the     court’s       refusal          to

transcribe        Orsolits’          testimony,          and       he       makes     no     specific

argument as to how this testimony would have altered the jury’s

verdict.        Given Webb’s conclusory arguments and his failure to

preserve his claims for appeal, we find that his claims are

without merit.

              Based on the foregoing, we affirm the judgment of the

district court.          We deny Webb’s motions to compel transcripts as

moot    and     deny    his     motion          for    appointment            of    counsel.            We

dispense        with    oral        argument          because         the     facts        and     legal

contentions       are    adequately          presented           in     the    materials          before

this court and argument would not aid the decisional process.



                                                                                             AFFIRMED




                                                  7